United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 16, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-20541
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RYAN MARTIN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-456-1
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ryan Martin appeals the judgment of the district court

following his conviction of seventeen counts of mail fraud, three

counts of money laundering, and three counts of wire fraud.

Martin argues that the district court erred in determining that

he had obstructed justice pursuant to U.S.S.G. § 3C1.1 and

adjusting his offense level accordingly.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20541
                                 -2-

     The district court’s conclusion that a defendant obstructed

justice under § 3C1.1 is a factual finding that this court

reviews for clear error.    United States v. Martinez, 263 F.3d

436, 441 (5th Cir. 2001).   Because Martin adduced no evidence in

the district court to rebut the facts recited in the presentence

report (PSR), the district court was free to adopt these facts

and rely upon them in sentencing Martin.    United States v. Vital,

68 F.3d 114, 120 (5th Cir. 1995).

     The PSR details Martin’s involvement with the creation of a

false document for presentation to the grand jury.   This fact

forms a sufficient basis for the district court’s imposition of

the disputed adjustment.    Martin has not shown that the district

court’s findings on this issue are not “plausible in light of the

record as a whole.”   United States v. Brown, 7 F.3d 1155, 1159

(5th Cir. 1993) (internal quotations and citation omitted).

Accordingly, the judgment of the district court is AFFIRMED.